OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                              AUSTIN
GROVERSELLERS
AtTORNeYGENERAL



Ilonereble      Oibb 011 cbrlst,    Preeident
Agrluulturel        end Yl&8al881      c0110go   Of   Tee**
COY10~0      8t8Uw,     fwe

Deer Yr.      Ollabrletl




                                                          tbe t e yenn& w   under
                                                          en la Oatebbr,  1949,




                               be bee sew esked to be regletond   la the A.
                               eident 8tudoBt ef rcU88.   Toa the@ lak tbie


               *Ie l                      twW ty-oao toerr of
                       ltudoat rbo is uador
       8ge    em   8boee      does not rselde in fuee,
                           tuil~                               rbe
       wee edoptoa b,t 8 eitleea or Tarre lee. than tw1ro
       wntbe prior   to the d8ti be r8@irtored    tar    tbr firet
       tire l e e ltudent 8t tbie iaetitutlen~    aaaeidered 8
       legs1 POeidOBt Of ~0888 und8r the 8t8tUtO +ixin& tbo                 (
       tultlom ret08 teer ltad6nt8 of lnetltutlome       0C 001X9-
       glete rank eupported lo who10 or la prt       b;I         l
                                                            ppraprle-
       UOa 8t pablia   funds t?‘Om th. Skk     ?FO8SUl7t
                                                                                                             776


Xowmble          Oibb Oll8hriet                 - p8ge 8



            Artisle 468 Of Verwn'o Awetetod  Rev1004  8tetmte8
18   the Moptlos  ler at Ture~   WOtlom @ ot uld Artiele     rO8d8
la p8rt 88 follore~


                 lno8        8 eblla         &e 8dsptod         ia 8croord8roo ritb
        tka pMTldW*                    84 tble bPtloI0~ all              leg1       trlation-
        eblp 8md 821 rights                     8nd Qtiee        bakeon  rob oblld
     -*ml       its    acltaml promtm JFll                      ltieo ld det*rdne,
        preridod,        bewmr,   tbnt wtbj.ng                    berdr          dmll     prb-
        r a tewb ltrrpted                   ablll ?tom        l~tl~~             ?ram Its
        astus-02       perat)            a11 MOpte4        slrlSbr         erl8ll       iDher%t
        from     tbo SdOpk(               88 We22 88 1Cs Utnr8l parwto.
        Seia     Obi’ld      ehell        tborraitw lm rlaemd UB& bbl4 W
        bo, ter every purpmsr tha ehlld ef ita  pweat  or
        persntm w ldepthn  88 fu217 8e t&ou&   term ot
        Cha  in 1,8ww  w04lOeh      8n11 e&121. lk 22 b e a -
        titt6a to preper Maslrtloa~ nppert, mlntesum40r
        ma tur elmd eere fra    wid    perat  e? presto b7
        adaption, 8aU lfk ell ia b o r ib
                                        f?6a Uia p eto a 81
                                                          t
        peronte br ed@sptb?a,end 88 tbb oblld oi rid p8r-
        ant or gareate by lloptieu,                        es    tall7     es thimgb
        b0i-a t.6 tbr             lm     18Wf%1     ~ea x e c lk ~l l 0.m


          Atticto 28Md oi Torlko~'e Awdekd    Rovteod &etutee
fleer tbe tuitiaa thet wa7 bo elmr@d  far roelde*t ltadonte end
for nom-tueideBt StUdwtSr SBd httioe 8-t 18 HUt      b7 8 WD-
r setdentltudrnt es fellorst


             0s.        l    + 0.         A aen-nel4ont           ltudont se hart
        b7 aatfwd            to bs a warn                br     loos tbur ttont7-
        o w ( P I)
                 yews    o f lger living awe7 from ble fsw
        il7 l@d wboee           r r ddee
                                   C8ailr ia lnetb8r ttet6,
        or wboeo fully    h8e Melded titbln      tbls 8-W
        ?o r l period  OS time fees tbrs tretre (18)
        wmtbe pAor to tb6 1ek of ro~etT8t~on,            Or 8
        student of Wentpew        (31) ye8re  of  ego or  eTer
        wba roddoe ewt of tb btbfo or wbe b8a red&d
        wIthIm tbo Stete tom 8 p6rSed ot lees thu, twdm
        (12) memtbe prior te Uu 48k   ef ro~etmtlem~"


                 Vbw        ~0    eOnetrta0        tB0  Moptlos          statute     sad eeib     Artisle
2654s     together,          i$    Se,      w     tblmk, 8pparent          tht      the fenily     Of   8U
8depted        *hiId      18 hi8           pWODt0. This klmg tru*, It tol-
                                         8dOptiDg
10~s tbet         llsee      tbe 8dOptsa# pv8nte Of th ml-r in quOetioB
lowrabla   Oibb   Qil‘ebbriet- p1g8 3




hste ?or WM   #ma tvelro watbe,   Ud lr# a6W llrin~ ln
Turns, and tbet tbo door for the pet tro fe8re h88 Mom
lirin~ ia Tu88, bo is 8mtitlod to register end ba noep
aiaed 80 8 Mddwt    otudont Of tu88.




                               for7 trml7 Jews

                           momn     Q-      w tam